USCA11 Case: 19-12185      Date Filed: 09/27/2022   Page: 1 of 6




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                  For the Eleventh Circuit

                   ____________________

               Nos. 19-12185, 21-12626, 21-13867
                   ____________________

JUAN TORRES,
ALEJANDRO TORRES,
                                             Plaintiffs-Appellees,
versus
FIRST TRANSIT, INC.,


                                           Defendant-Appellant.


                   ____________________

          Appeals from the United States District Court
              for the Southern District of Florida
              D.C. Docket No. 9:17-cv-81162-BB
                    ____________________
USCA11 Case: 19-12185         Date Filed: 09/27/2022     Page: 2 of 6
19-12185, 21-12626,    Opinion of the Court                          2
21-13867




Before WILLIAM PRYOR, Chief Judge, JILL PRYOR, and GRANT,
Circuit Judges.
PER CURIAM:
        This appeal concerns whether a bus operator is entitled to
a new trial because two jurors gave false answers during the jury
selection process. After a jury awarded over $7 million to bus
crash victims Juan and Alejandro Torres, the bus operator, First
Transit, learned that jurors Y.C. and E.S. had misrepresented their
experiences with lawsuits on the jury questionnaire and during
voir dire. The district court denied First Transit’s motion for a
new trial, but this Court vacated that decision and instructed the
district court to conduct an evidentiary hearing about the jurors’
answers. On remand, after hearing evidence, the district court
again denied First Transit a new trial. Because the district court
committed no clear error when it found that the jurors’ answers
were honest mistakes, we affirm.

       Juan Torres and his nephew, Alejandro Torres, were driving
through Boca Raton, Florida when a bus owned and operated by
First Transit, Inc. struck their vehicle and severely injured them.
First Transit admitted liability. After a three-day trial to determine
damages, a jury awarded over $7 million to the men: $4,927,604.38
to Juan Torres and $2,496,261.13 to Alejandro Torres.
        First Transit opened an investigation into the jury that led it
to the answers given by jurors Y.C. and E.S. at two points during
the jury selection process. In a preliminary jury questionnaire, the
district court instructed the jurors: “If you and/or a close family
member or friend has ever been a party to a lawsuit (i.e., sued
someone or been sued by someone) please describe the
USCA11 Case: 19-12185          Date Filed: 09/27/2022      Page: 3 of 6
19-12185, 21-12626,     Opinion of the Court                           3
21-13867




circumstances.” Y.C. wrote, “N/A,” and E.S. wrote, “No.” Then,
during voir dire, First Transit asked the jurors, “Is there anyone that
has been involved in a civil lawsuit that has shaped your view either
negatively or positively about the legal system that you believe
would have an effect on your ability to serve as a fair and impartial
juror?” Neither Y.C. nor E.S. responded.
       The jurors’ answers were inaccurate. Y.C. had been a party
to several lawsuits, all foreclosures or debt collections. And E.S. had
been a party to several lawsuits, including foreclosures, a debt
collection, and a bankruptcy.
        One month after the trial, First Transit moved for a new trial
or remittitur on two grounds: the jurors’ false answers and the
alleged excess of the jury award. The district court denied the
motion. This Court vacated that denial, remanded the case, and
instructed the district court to conduct an evidentiary hearing to
determine “whether the jurors made dishonest statements during
voir dire where a truthful response would have provided a valid
basis for a challenge for cause.” Torres v. First Transit, Inc., 979 F.3d
876, 887–88 (11th Cir. 2020) (“Torres I”).
       The district court held a hearing. There, Y.C. explained that
she “didn’t know [she] had been involved in a lawsuit,” which she
believed occurred only “where—where people were seeking
compensation for pain and suffering, and—like in a car accident or
an accident at work, someone getting hurt.” Similarly, E.S. said that
he “didn’t know a hundred percent what a lawsuit was” during jury
selection but “it seemed like it would be more criminal, you know,
it would be something important.” Both jurors declared their
impartiality.
USCA11 Case: 19-12185         Date Filed: 09/27/2022      Page: 4 of 6
19-12185, 21-12626,     Opinion of the Court                          4
21-13867




       The district court again denied First Transit’s motion. It
credited the jurors’ testimony, and it found that the evidence did
not establish that the jurors knowingly lied or that their
misunderstandings affected their ability to hear the case fairly.
Separately, the district court also awarded attorney’s fees to the
Torres men.
       We review a denial of a motion for a new trial or remittitur
for abuse of discretion. Kerrivan v. R.J. Reynolds Tobacco Co.,
953 F.3d 1196, 1204 (11th Cir. 2020). We review findings of fact
for clear error. CBS Broad., Inc. v. EchoStar Commc’ns Corp., 265
F.3d 1193, 1200 (11th Cir. 2001). And we review a decision
regarding attorney’s fees for abuse of discretion. Johnson v.
Florida, 348 F.3d 1334, 1350 (11th Cir. 2003).
       The district court did not abuse its discretion. The district
court found that the false answers given by jurors Y.C. and E.S.
were honest mistakes. We do not readily disrupt such a factual
finding, and this case is not the exception to that rule.
       A movant must satisfy two prerequisites for a new trial based
on a juror’s incorrect answers. “[T]o obtain a new trial in such a
situation, a party must first demonstrate that a juror failed to
answer honestly a material question on voir dire, and then further
show that a correct response would have provided a valid basis for
a challenge for cause.” McDonough Power Equip., Inc. v.
Greenwood, 464 U.S. 548, 556 (1984). “Put simply, if a juror’s failure
to answer a question honestly suggests that the juror could not
have impartially evaluated the evidence at trial and applied it to the
law as instructed by the trial judge, then the fairness of the trial has
been impugned, and the moving party is entitled to a new trial.”
Torres I, 979 F.3d at 882 (citing McDonough, 464 U.S. at 556). The
USCA11 Case: 19-12185         Date Filed: 09/27/2022    Page: 5 of 6
19-12185, 21-12626,    Opinion of the Court                         5
21-13867




first part of this test, dishonesty, focuses on a juror’s own
understanding of her responses during jury selection. United States
v. Perkins, 748 F.2d 1519, 1531 (11th Cir. 1984). That is, the inquiry
goes to the juror’s subjective honesty, not the objective truth.
McDonough, 464 U.S. at 555.
       The district court committed no clear error in finding that
Y.C. and E.S. believed they were telling the truth during the jury
selection process. At worst, the jurors failed to understand that
“having been sued” meant “having participated in a lawsuit,”
despite the language in the jury questionnaire that defined the
word “lawsuit.” But “jurors are not necessarily experts in English
usage” and “may be uncertain as to the meaning of terms which
are relatively easily understood by lawyers and judges.”
McDonough, 464 U.S. at 555. A juror’s misunderstanding of
legalese, without more, is not dishonesty.
       Nor did the district court abuse its discretion when it
determined that Y.C. and E.S. were not actually or presumptively
biased. This Court has upheld a determination that there was no
bias even where a juror later admitted he might be partial to a
similarly situated defendant. E.g., United States v. Quilca-Carpio,
118 F.3d 719, 722 (11th Cir. 1997). In contrast, both Y.C. and E.S.
professed their impartiality under oath. Although bias may
alternatively be established by “proof of specific facts showing such
a close connection to the circumstances at hand that bias must be
presumed,” United States v. Carpa, 271 F.3d 962, 967 (11th Cir.
2001), the only connection here is that jurors Y.C. and E.S. have
previously been involved in litigation, and none of their lawsuits
resembled the Torreses’ suit at all. This wisp of a connection falls
well short of the requirements for presumptive bias. So, the district
court committed no error or abuse of discretion when it
USCA11 Case: 19-12185         Date Filed: 09/27/2022    Page: 6 of 6
19-12185, 21-12626,    Opinion of the Court                         6
21-13867




determined that the jurors were neither dishonest nor biased. Y.C.
and E.S.’s false answers do not merit a new trial.
       The size of the jury award too does not merit a new trial or
remittitur. Despite First Transit’s assertions that the award “is
unsupported by the evidence” and thus excessive, see Bould v.
Touchette, 349 So.2d 1181, 1184 (Fla. 1977), First Transit has not
established this lack of evidentiary support. To be sure, First
Transit presented expert testimony assailing the reasonableness of
the Torreses’ medical bills. But the men testified that the bills were
reasonable. In the light of this disagreement, it was “for the jury to
decide . . . whether these bills represented reasonable and
necessary medical expenses.” Garrett v. Morris Kirschman & Co.,
336 So.2d 566, 571 (Fla. 1976). And with respect to the award for
the Torres men’s future suffering, it is “inherently difficult” to
quantify noneconomic damages, so “the jury, guided by its
judgment and everyday life experiences, [was] in the best position
to make a fair assessment.” Odom v. R.J. Reynolds Tobacco Co.,
254 So.3d 268, 276 (Fla. 2018) (citation omitted). The jury made its
assessment based on what it heard at trial. A judge cannot disrupt
that award whenever a jury could have awarded less. The district
court acted well within its discretion when it declined to do so.
And, because we do not reverse the underlying judgment, we also
do not overturn the attorney’s fee awards. Cf. Chang v. JPMorgan
Chase Bank, N.A., 845 F.3d 1087, 1091 n.1 (11th Cir. 2017).
      We AFFIRM.